Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 07/19/2022, in response to the rejection of claims 1-3, 6-10, 21-26 from the final office action, mailed on 04/28/2022, by canceling claims 1-3, 6-10, 21-26 and adding new claims 27-37, is acknowledged and will be addressed below.

Election/Restrictions
Claims 11-20 have been canceled without prejudice, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because the drawing does not include a proper label for the claimed subject matter, for instance “end portion” and “elongated arm” of Claim 27 and “elongated-shaped window” of Claim 32.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The disclosure fails to provide a proper description or label for each claimed subject matter, such as “end portion” and “elongated arm” of Claim 27 and “elongated-shaped window” of Claim 32.
Appropriate correction is required.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “a linear array of along the elongated arm” of Claim 29 should be “a linear array along the elongated arm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 27 recites the “a gas-distribution channel configured to provide a gas for chemical vapor deposition; and gas-distribution holes in connection with the gas-distribution channel; and magnets mounted in the elongated arm in the elongated electrode, the magnets configured to provide a magnetic field to trap the plasma for chemical vapor deposition”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “a gas-distribution channel configured to provide a gas for the chemical vapor deposition; and gas-distribution holes in connection with the gas-distribution channel; and magnets mounted in the elongated arm in the elongated electrode, the magnets configured to provide a magnetic field to trap the plasma for the chemical vapor deposition”.

(2) The “wherein the elongated arm and the end portion define an elongated-shaped window in the elongated electrode” of Claim 32 is not clear, because the applicants’ disclosure fails to provide a proper disclosure for the subject matter, in other words, as discussed in the objections to the drawing and specification, the applicants do not clearly provide a proper description or label for the “window”, thus it is not clear what the window is.
For the purpose of examination, 
When the electrode has an elongated shape, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 29-30, 32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 20110126902, hereafter ‘902) in view of Yamashita et al. (US 20160312362, hereafter ‘362).
Regarding to Claim 27, ‘902 teaches:
The film formation chamber 23 is a chamber for forming the power generation layer 12 by performing plasma CVD (Fig. 3, [0072]), and Each high frequency electrode 32 is connected to a gas supply unit 34, which supplies the film formation gas (Fig. 6, [0078], note the high frequency electrode generates electric field, and the electrode intrinsically has an end portion and a body portion, thus the body portion can be interpreted as an elongated arm. As shown in Fig. 6, to supply the gas through the electrode, the electrode should have a gas supply channel and gas supply holes coupled to the channel, see the arrows, the claimed “A vapor-deposition source for chemical vapor deposition, comprising: an elongated electrode configured to provide an electric field to generate plasma for chemical vapor deposition, comprising: an end portion; and an elongated arm, comprising: a gas-distribution channel configured to provide a gas for chemical vapor deposition; and gas-distribution holes in connection with the gas-distribution channel”).

‘902 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 27: and magnets mounted in the elongated arm in the elongated electrode, the magnets configured to provide a magnetic field to trap the plasma for chemical vapor deposition.

‘362 is analogous art in the field of vapor deposition ([0003]). ‘362 teaches In the pair of electrodes, magnets are disposed inside the electrodes such that a magnetic flux density is higher on the surfaces of the electrodes, and plasma is constrained at a high density on the electrodes at the time of generation of the plasma ([0158]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added magnets, inside the electrode of ‘902, for the purpose of constraining the plasma at a high density on the electrode. Further, it is well-known in the art that a magnet is disposed along the body shape of the electrode, for instance, see the 108 magnet bar disposed along the 101 elongated shaped electrode, shown in Fig. 1 of US 20100155226, hereafter ‘226. Because the electrode of ‘902 has an elongated shape, therefore, the imported magnets would have arranged along the elongated shape.

Regarding to Claims 29-30,
As discussed in the claim 27 rejection above, the magnets are imported inside the electrode of ‘902 along the shape of the elongated electrode, and further, due to inherent polarity of the magnets, the magnets are magnetized along the body of the electrode, the claimed “wherein the magnets are positioned in a linear array of along the elongated arm in the elongated electrode” of Claim 29, and “wherein the magnets are magnetized in a long dimension of the elongated electrode” of Claim 30).

Regarding to Claim 32,
The shape of the electrode of ‘902 clearly reads into an elongated shape, see the 112 rejection above (the claimed “wherein the elongated arm and the end portion define an elongated-shaped window in the elongated electrode”).

Regarding to Claim 35,
The teaching of Claim 27 was discussed in the claim 27 rejection with ‘902 and ‘362 above (the claimed “A vacuum deposition system comprising the vapor-deposition source of claim 27”);
‘902 further teaches film formation chamber 23 (Fig. 3, [0069]), the conveying paths (first lane to fourth lane) of the metal substrates S for the four roll pairs are parallel to one another ([0070]), and a homogeneous film formation process is performed on the overall metal substrate S that passes between the high frequency electrodes 32 and the ground electrodes 31 (Fig. 5, [0080], the claimed “further comprising: a web transport mechanism configured to move one or more workpiece webs passing by the elongated electrode in a processing chamber, wherein the one or more workpiece web are configured to receive chemical vapor deposition from the vapor-deposition source”).

Regarding to Claim 36,
Figs. 5-6 of ‘902 shows parallel position between the electrodes and the substrate S (the claimed “wherein the elongated electrode is substantially parallel to the one or more workpiece webs”).

Regarding to Claim 37,
Figs. 5-6 of ‘902 shows both sides of the electrode 32 has a substrate S, therefore, deposition is performed on each of the two substrates disposed on both sides of the electrode 32, see the arrows from the electrode 32 of Fig. 6 (the claimed “wherein the one or more workpiece webs pass by both sides of the elongated electrode, and wherein the gas-distribution holes in the elongated electrode are configured to produce deposition to the one or more workpiece webs on both sides of the elongated electrode”).

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 and ‘362, as being applied to Claim 27 rejection above, further in view of Ikeda et al. (US 20100294656, hereafter ‘656).
Regarding to Claim 28,
‘902 and ‘362 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 28: wherein the elongated arm further comprises: a cooling channel configured to transport a cooling fluid to lower temperature of the elongated electrode.

‘656 is analogous art in the field of processing apparatus (title). ‘656 teaches the high frequency electrode 709 is configured with a heat exchanger 718 having a coolant path 717 for gas plate cooling ([0051]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a coolant flow path, within the body of the electrode of ‘902, for the purpose of controlling the electrode to have a predetermined temperature by coolant supplied to the coolant path.
See also [0017] of ‘226 teaching cooling of the electrode.

Regarding to Claim 31,
The array of magnets along the X axis or Y axis shown in Fig. 2 of ‘656 clearly reads into the “linear array”, and further Figs. 1-2 of ‘656 clearly show the linear array of alternative north poles and south poles.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have alternatively arranged the north and south poles of the magnets in a linear array, for the purpose of making the plasma density on the surface of the electrode to be uniform across the surface (this reads into the claimed “wherein the magnets in the linear array have alternative north poles and south poles”).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 and ‘362, as being applied to Claim 27 rejection above, further in view of Maeda et al. (US 20040187783, hereafter ‘783).
Regarding to Claim 33,
‘902 and ‘362 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 33: further comprising: one or more moveable protective webs configured to cover one side of the elongated arm, the moveable protective web configured to protect the elongated electrode and the linear array of magnets from contamination of a deposition material.

‘783 is analogous art in the field of processing apparatus (title). ‘783 teaches each of the thin film forming units 20 includes a film transporting mechanism 30 correspondingly to each of the small electrodes 21 for transporting a protecting film 27 continuously or intermittently to prevent the small electrode 21 from being contaminated while the protecting film 27 is contacting the small electrode 21. The film transporting mechanisms 30 is provided with a first film guide roller 31 for guiding the protecting film 27 near the gas supply unit 24. On the upper stream side of the first film guide roller 31, a not shown unwinding roller of the protecting film 27 or an original winding of the protecting film 27 is provided. Moreover, at a position farther than the position of the first film guide roller 31 from the gas supply unit 24, a winding roller 33 (see FIG. 6) for winding the protecting film 27 through a second film guide roller 32 is provided ([0133]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have covered the electrode with a protecting film, for the purpose of preventing the electrode from being contaminated.

Regarding to Claim 34,
As discussed in the claim 27 rejection above, the magnets are imported inside the electrode, and further as discussed in the claim 33 rejection above, the electrode is covered by the protect film (the claimed “wherein the magnets are enclosed by the end portion, the elongated arm, and the one or more moveable protective webs”).

Response to Arguments
Applicants’ arguments filed on 07/19/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718